ANODE FOR ALL SOLID-STATE SECONDARY BATTERY, ALL SOLID-STATE SECONDARY BATTERY INCLUDING THE ANODE, AND METHOD OF MANUFACTURING THE ANODE
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.
 
Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 5-13, 15, 17-19 and 24-30 are pending, wherein claims 28-30 are newly added, claims 5, 11 and 24 are amended, and 11-13 and 18-19 were previously withdrawn. Thus, claims 5-10, 15, 17 and 24-30 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 112
Claims 24, 28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In light of specification, the “lithium metal layer” recited in claim 24 is only produced during operating (charging) the battery. Claim 24 does not recite a charging process, meaning when not charging the battery, the lithium metal layer is also present (based on claim languages). This broadens the scope of the instant invention as disclosed, that is, the specification does not support that the battery as claimed comprises a lithium metal layer if not charged. Claim 28 is also rejected because of its dependency on claim 24.
The same issue applies to claim 30, which is also rejected.

Claim Rejections - 35 USC § 103
Claim 5-7, 9-10, 15, 17, 24-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (US 20140093786 A1, hereafter ITO).
Regarding claim 5, ITO teaches an all solid-state secondary battery ([0122]) comprising:
a cathode layer (“positive electrode 110”, Fig. 2, [0037]);
a solid electrolyte layer (130, Fig. 2; and at least [0058], [0090]-[0092], [0117]-[0120]) on the cathode layer (Fig. 2); and
an anode layer (the combination of 120 in Fig. 2 or [0037] and the anode collector described below) on the solid electrolyte layer and opposite the cathode layer (See Fig. 2), the anode layer comprising:
an anode collector (not shown in Fig. 2, but disclosed in [0081]), and
a lithium distribution layer (e.g., a lithium-alloyable metal, as one of negative electrode active materials: [0080], [0108]-[0109]) directly on the anode collector (an anode current collector may or may not be used, see [0081]; the anode current collector is not shown in Fig. 2, but one skilled in the art would readily appreciate that it is in contact with negative electrode active material(s) 120 in Fig. 2),
wherein the lithium distribution layer comprises a metal capable of forming an alloy with lithium (See “a lithium-alloyable metal”: [0080], [0108]-[0109])
wherein the anode collector comprises a different material (e.g., In, Cu, Mg, stainless steel, Ti, Fe, Co, Ni, Zn, Al or Ge, [0081]) than that (e.g., Si, Sn, Pb, Bi, or Sb, [0109]) of the lithium distribution layer.
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 6, ITO teaches the all solid-state secondary battery of claim 5, wherein the lithium distribution layer comprises germanium ([0109]), for example.
Regarding claim 7, ITO teaches the all solid-state secondary battery of claim 5, wherein the lithium distribution layer is disposed between the solid electrolyte layer and the anode collector (See Fig. 2, the lithium distribution layer 120 is disposed between 130 and the anode collector (not shown but disclosed in [0081])).
Regarding claim 9, ITO teaches the all solid-state secondary battery of claim 5, but is silent to the property, function or characteristic, as instantly claimed. However, it has been held In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430,433 n.4 (CCPA 1977)). See MPEP 2112 (III). In the instant case, ITO teaches the same apparatus or product as claimed in claim 5, it is reasonably expected that the instantly claimed property, function or characteristic that “when the all solid-state secondary battery is charged, lithium metal is precipitated on a surface of the lithium distribution layer facing the solid electrolyte layer” is necessarily present.
Regarding claim 10, ITO teaches the all solid-state secondary battery of claim 5, wherein the anode collector comprises a conductive material such as copper ([0081]) and has a planar structure (“plate”: [0081]).
Regarding claim 15, ITO teaches the all solid-state secondary battery of claim 5, wherein the solid electrolyte is a sulfide solid electrolyte layer comprising Li2S-P2S5 (ITO: 130, Fig. 2; and at least [0058], [0090]-[0092], [0117]-[0120]). Even if ITO does not expressly use the term “porous”, one of ordinary skill in the art would readily know the electrolyte is necessarily porous in order for ions transfer.
Regarding claim 17, ITO teaches the all solid-state secondary battery of claim 5, wherein the lithium distribution layer does not comprise tin when said layer comprises only germanium, for example (See [0108]-[0109]).
Regarding claims 24 and 28, ITO teaches the all solid-state secondary battery of claim 5, and the claimed “a lithium metal layer on a surface of the lithium distribution layer that is is a product generated when charging the solid-state secondary battery (in light of the instant specification), and generating the lithium metal layer as claimed during charging represents a property, characteristic or function of the solid-state secondary battery. Since ITO teaches the same solid-state secondary battery as claimed, when charging the battery of ITO, the claimed lithium metal layer on a surface of the lithium distribution layer that is opposite the anode layer is necessarily generated. This is because regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present.  See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). In addition, mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art, consult Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Further, as to “the lithium metal layer is a continuous layer on an entire surface of the lithium distribution layer” recited in claim 28, it represents a characteristic or property of the lithium metal layer generated during charging the battery. Since ITO teaches the same solid-state secondary battery as claimed, when charging the battery of ITO, a continuous lithium metal layer on an entire surface of the lithium distribution layer, with the same characteristic or property, is necessarily generated. This is because regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present.  See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). In addition, mere recitation of a newly discovered function or property, that is inherently Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Regarding claim 25, ITO teaches the all solid-state secondary battery of claim 5, but is silent to the property, function or characteristic, as instantly claimed. However, it has been held that either anticipation or obviousness exists where applicant claims a composition, product, apparatus, and process claims in terms of a function, property or characteristic, and the composition, product, apparatus, and process of the prior art is the same as that of the claim but the property, function or characteristic is not explicitly disclosed by the reference (e.g., In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430,433 n.4 (CCPA 1977)). See MPEP 2112 (III). In the instant case, ITO teaches the same apparatus or product as claimed in claim 5, it is reasonably expected that the instantly claimed property, function or characteristic that “a ratio of the electric capacity of the lithium distribution layer to the electric capacity of the all solid-state secondary battery is less than or equal to 0.07%” is necessarily present.
Regarding claim 26, ITO teaches the all solid-state secondary battery of claim 5, wherein the anode collector is formed of a metal (e.g., Ni, [0081]) that does not form an alloy with lithium (Ni does not form an alloy with lithium, as disclosed in paragraph [0006] of the instant invention).
Regarding claim 27, ITO teaches the all solid-state secondary battery of claim 5, since the lithium distribution layer is disposed on the anode collector (see the rejection of claim 5), it can also be considered as the lithium distribution layer is coated on the anode collector. There is no difference on the record between “is disposed on the anode layer” and “is coated on the anode layer”.
claim 30, ITO teaches an all solid-state secondary battery ([0122]) comprising:
a cathode layer (“positive electrode 110”, Fig. 2, [0037]);
a solid electrolyte layer (130, Fig. 2; and at least [0058], [0090]-[0092], [0117]-[0120]) on the cathode layer (Fig. 2); and
an anode layer (the combination of 120 in Fig. 2 or [0037] and the anode collector described below) on the solid electrolyte layer and opposite the cathode layer (See Fig. 2), the anode layer comprising:
an anode collector (not shown in Fig. 2, but disclosed in [0081]), and
a lithium distribution layer (e.g., a lithium-alloyable metal, as one of negative electrode active materials: [0080], [0108]-[0109]) directly on the anode collector (an anode current collector may or may not be used, see [0081]; the anode current collector is not shown in Fig. 2, but one skilled in the art would readily appreciate that it is in contact with negative electrode active material(s) 120 in Fig. 2),
wherein the lithium distribution layer comprises a metal capable of forming an alloy with lithium (See “a lithium-alloyable metal”: [0080], [0108]-[0109])
wherein the anode collector comprises a different material (e.g., In, Cu, Mg, stainless steel, Ti, Fe, Co, Ni, Zn, Al or Ge, [0081]) than that (e.g., Si, Sn, Pb, Bi, or Sb, [0109]) of the lithium distribution layer.
The limitations “wherein an electric capacity of the lithium distribution layer is less than an electric capacity of the all solid-state secondary battery” and “wherein a diffusion coefficient of lithium in the lithium distribution layer during charging the all solid-state secondary battery is greater than a diffusion coefficient of lithium in lithium metal” are considered as properties or In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).
The instant claim further claims the anode layer comprises a lithium metal layer on the distribution layer. The claimed “a lithium metal layer” is a product generated when charging the solid-state secondary battery (in light of the instant specification), and generating the lithium metal layer as claimed during charging represents a property, characteristic or function of the solid-state secondary battery. Since ITO teaches the same solid-state secondary battery as claimed, when charging the battery of ITO, the claimed lithium metal layer is necessarily generated. This is because regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present.  See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). In addition, mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ITO, as applied to claim 5 above, and further in view of Hiratani et al. (US 4645726, hereafter Hiratani).
Regarding claim 8, ITO teaches the all solid-state secondary battery of claim 7, but is silent to a specific thickness of the lithium distribution layer, as instantly claimed. However, in the same field of endeavor, Hiratani discloses that a Li alloy layer (corresponding to the lithium distribution layer as instantly claimed) with a thickness of 100 nm to 1000 nm (“0.1 to 10 µm”: column 2, line 53) is disposed on an solid electrolyte layer (numeral 2 in Fig. 1; numeral 8 in Fig. 2) to prevent the Li alloy layer from forming pin-holes and losing large chemical diffusion coefficient (column, lines 41-53). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have incorporated the teachings of Hiratani into ITO such that the lithium distribution layer of ITO has a thickness of 100 nm to 1000 nm, as taught by Hiratani, in order to prevent the lithium distribution layer from forming pin-holes and losing large chemical diffusion coefficient and thereby to make the all solid-state secondary battery capable of charging and discharging at a high current density (column 1, lines 48-50, Hiratani). The thickness range of 100 nm to 1000 nm of the lithium distribution layer of ITO overlaps the instantly claimed range of greater than or equal to about 1 nanometer to about 100 nanometer (i.e., 0.7 nanometer to 130 nanometers, based on the definition of the term “about” disclosed in the instant invention [0033]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over ITO, as applied to claim 1 above, and further in view of Hiratani.
Regarding claim 29, ITO teaches the all solid-state secondary battery of claim 1, but is silent to a specific thickness of the lithium distribution layer, as instantly claimed. However, in the same field of endeavor, Hiratani discloses that a Li alloy layer (corresponding to the lithium distribution layer as instantly claimed) with a thickness of 100 nm to 1000 nm (“0.1 to 10 µm”: column 2, line 53) is disposed on an solid electrolyte layer (numeral 2 in Fig. 1; numeral 8 in Fig. 2) to prevent the Li alloy layer from forming pin-holes and losing large chemical diffusion coefficient (column, lines 41-53). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have incorporated the teachings of Hiratani into ITO such that the lithium distribution layer of ITO has a thickness of 100 nm to 1000 nm, as taught by Hiratani, in order to prevent the lithium distribution layer from forming pin-holes and losing large chemical diffusion coefficient and thereby to make the all solid-state secondary battery capable of charging and discharging at a high current density (column 1, lines 48-50, Hiratani). The thickness range of 100 nm to 1000 nm of the lithium distribution layer of ITO overlaps the instantly claimed range of greater than or equal to about 1 nanometer to about 100 nanometer (i.e., 0.7 nanometer to 130 nanometers, based on the definition of the term “about” disclosed in the instant invention [0033]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Response to Arguments
Applicant's arguments filed on December 24, 2020 have been fully considered but they are not persuasive.
Applicant asserts (page 13, 2nd paragraph) that Ito does not teach a lithium distribution layer and a lithium metal layer on the lithium distribution layer, but does not provide reasons why Ito does not.
Indeed, the rejections clearly address how Ito teaches these layers. Please see the rejections for details.
In response to Applicant’s argument about “… how to provide a lithium metal layer on a lithium distribution layer …”, it is respectfully noted that when charging the battery, the lithium metal layer will be generated on the lithium distribution layer. Please the rejections above for details.
In addition, no rejections are based on something in relation to “result-effective” and “optimization” mentioned in the arguments.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
In response to In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHONGQING WEI/Primary Examiner, Art Unit 1727